Citation Nr: 0403674	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-08 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for deep vein thrombosis of 
the legs (claimed as blood clots and swelling).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

REMAND

The veteran served on active duty in the Army from August 
1959 to November 1962.  

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2002 RO decision which denied service connection 
for deep vein thrombosis of the legs (claimed as blood clots 
and swelling).  In May 2003, the veteran appeared at a 
hearing before the RO.

The Board notes that subsequent to issuance of the 
supplemental statement of the case, additional medical 
evidence (private medical records dated from 1999) was 
submitted directly to the Board in December 2003, and the 
veteran has not submitted a waiver with regard to RO initial 
consideration of these records.  Thus the case must be 
returned to the RO for initial consideration of the evidence 
and for a supplemental statement of the case.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed.Cir. 2003).  

Accordingly, this case is remanded for the following action: 
  
After assuring compliance with the notice 
and duty to assist provisions of the law, 
the RO should review the claim for 
service connection for deep vein 
thrombosis of the legs (claimed as blood 
clots and swelling), and in doing so the 
RO should take into account all the 
evidence submitted since the last 
supplemental statement of the case 
(including the evidence submitted 
directly to the Board).  If the claim is 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




